                                      Case 1:18-cv-10595-ER Document 26 Filed 12/19/18 Page 1 of 1

Partners
                                   FROSS ZELNICK LEHRMAN & ZISSU, P. C.
Ronald J. Lehrman
Richard Z. Lehv
David Ehrlich
Susan Upton Douglass
                            December 19, 2018
Peter J. Silverman
Lawrence Eli Apolzon
Barbara A. Solomon
Nadine H. Jacobson          BY ECF                                                                                                  x
Andrew N. Fredbeck
Craig S. Mende
Allison S. Ricketts
                            Hon. Edgardo Ramos, U.S.D.J.
John P. Margiotta           United States District Court for
Lydia T. Gobena               the Southern District of New York
Carlos Cucurella            40 Foley Square                                                                            12/19/2018
James D. Weinberger         New York, New York 10007
David Donahue
Nancy E. Sabarra
                            Re:         Lopez v. True Religion Sales, LLC et al.
Charles T. J. Weigell III
Laura Popp-Rosenberg
                                        No. 1:18-cv-10595-ER (S.D.N.Y.) (PSIK 1813536)
Cara A. Boyle
Karen Lim                   Dear Judge Ramos:
Jason Jones
Leo Kittay                  We have been retained by defendant Pint Size Ink, Inc. (“Pint Size”) in the above-
                            referenced action. Pursuant to Your Honor’s Individual Rules of Practice, we write to
Senior Counsel
Janet L. Hoffman
                            request a thirty day extension of time for Pint Size to answer or otherwise move with
Roger L. Zissu              respect to the Complaint, from December 24, 2018 up to and including January 23, 2019.
Stephen Bigger              This is the first request for an extension of time. Plaintiff pro se Robert G. Lopez consents
                            to this request.
Counsel
James D. Silberstein
Joyce M. Ferraro
                            We appreciate the Court’s attention to this matter.
Robert A. Becker
Tamar Niv Bessinger         Respectfully submitted,
Nancy C. DiConza

Associates
Todd Martin
Sherri N. Duitz             James D. Weinberger
Amanda B. Agati
Emily Weiss
                            cc:         Robert G. Lopez (by email and mail)
Ashford Tucker
Erica Gould
Celadon Whitehurst
Hindy Dym
Katherine Lyon Dayton
Maritza C. Schaeffer
Jessica Vosgerchian
Robin Warren
Sean F. Harb
Melissa Goldstein
Robin N. Baydurcan
Julia Belagorudsky
Miriam Kavalerchik
Joseph A.R. Gerber
Sydney Kipen




                            {F2867263.1 }
                                                           4 Times Square, 17th Floor | New York, New York 10036
                                                        Phone 212.813.5900 | Fax 212.813.5901 | www.frosszelnick.com
